     Case 1:19-cv-00125-DLH-CRH Document 172 Filed 06/10/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

American Medical Association, on behalf    )
of itself and its members, et al.,         )
                                           ) ORDER RE: MOTION FOR
                Plaintiffs,                ) PROTECTIVE ORDER
                                           )
       vs.                                 )
                                           )
Wayne Stenehjem, in his official capacity )
as Attorney General for the State of North )
Dakota, et al.,                            ) Case No.: 1:19-cv-125
                                           )
                                           )
                Defendants.                )
_____________________________________________________________________________

       As articulated during today’s status call, any party wishing to file a response to Plaintiffs’

Revised Proposed Protective Order (Doc. No. 166-2) must do so by June 22, 2020. The Motions

for Hearing on the issue of the Protective Order (Doc. Nos. 136, 138, and 145) are DENIED.

       IT IS SO ORDERED.

       Dated this 10th day of June, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter
                                                     United States Magistrate Judge




                                                 1
